Citation Nr: 1619863	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to September 1, 2011, 50 percent disabling prior to November 6, 2013, 70 percent disabling prior to January 26, 2016, and as totally disabling from that day forward.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to January 26, 2016.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to TDIU, and granted an increased rating of 30 percent for PTSD, previously identified as anxiety disorder, effective September 30, 2008.  

In a November 2011 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective September 1, 2011.  Then, in a February 2016 rating decision, an increased rating of 70 percent was granted, effective November 6, 2013, and a 100 percent disability rating was assigned, effective January 26, 2016.  

Because a claimant is presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded, the increased rating claim for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2009, the Veteran requested to cancel his scheduled hearing before a Decision Review Officer (DRO).  The Veteran and his spouse subsequently provided testimony during a hearing before the undersigned at the RO in March 2012.  A transcript of this hearing has been associated with the virtual claims file.  

The claim was remanded in September 2013 and November 2015 for additional development.  As the requested development has been completed, the claim has been returned for further appellate action.  

In a July 2015 statement, the Veteran's wife indicated that his physician had told him that his April 2015 stroke was caused, in part, by his service-connected psychiatric disability.  Thus, the issue of entitlement to service connection for a stroke, to include as secondary to service-connected posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Throughout the appellate period prior to September 1, 2011, the Veteran's PTSD was manifested by occupational and social impairment that most nearly approximated reduced reliability and productivity due to symptoms such as irritability, anger outbursts, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships without deficiencies in most of the areas of work, family, judgment, and thinking.

2.  Throughout the appellate period beginning September 1, 2011, and prior to November 6, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as social relations, work, and mood without total occupational and social impairment.  

3.  Beginning November 6, 2013, the Veteran's PTSD has been manifested by total social and occupational impairment.  

4.  Throughout the appellate period prior to September 1, 2011, the record does not demonstrate that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  

5.  Throughout the appellate period beginning September 1, 2011, the Veteran's PTSD is shown to render him unable to obtain and maintain substantially gainful employment.   
CONCLUSIONS OF LAW

1.  Throughout the appellate period prior to September 1, 2011, the criteria for a disability rating of 50 percent, but no greater, for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Throughout the appellate period beginning September 1, 2011, and prior to November 6, 2013, the criteria for a disability rating of 70 percent, but no greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, DC 9411.

3.  Beginning November 6, 2013, the criteria for a 100 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411.

4.  For the appellate period prior to September 1, 2011, the criteria for entitlement to TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2015). 

5.  Throughout the appellate period beginning September 1, 2011, the criteria for entitlement to TDIU due to service-connected disability are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decisions by way of letters sent to the Veteran in September 2007 and October 2008.
VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records, private treatment records, and Social Security Administration (SSA) disability benefits records have been obtained and no other outstanding treatment records have been identified by the Veteran.  

The Veteran was provided with VA examinations and/or opinions in November 2008, February 2010, September and October 2011, November 2013, and January 2016 to assess the current severity of PTSD symptoms and to assess the occupational impairment stemming from his service-connected disabilities.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issues on appeal were previously before the Board in September 2013 and November 2015, when they were remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained and associated with the claims file, the November 2013 and January 2016 VA examinations and opinions were obtained, and a supplemental statement of the case was issued, most recently in February 2016.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Increased Ratings for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in this case, the only service-connected disability in addition to PTSD is malaria, which has been rated as noncompensable.  Despite the Veteran's contentions that his malaria causes compensable residuals, his claims for service connection for such residuals have been denied.  The Board notes that there is no evidence that service-connected malaria causes any compensable impairment, and as there is no medical or lay evidence that the Veteran's PTSD causes or leads to compensable impairment from malaria.  In addition, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.


PTSD-Prior to September 1, 2011

The Veteran's claim for increased rating was received in September 2008.  The relevant focus for adjudicating his claim is the period beginning September 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2015).

For the entire appellate period prior to September 1, 2011, the Veteran endorsed many of the symptoms associated with a 50 percent disability rating for PTSD.  Specifically, he reported depressed mood, nightmares, flashbacks, trouble sleeping, irritability, difficulty being in crowds, difficulty with impulse control while angry, and hypervigilance.  Although the evidence demonstrates that some of these symptoms have waivered slightly, sometimes improving, sometimes worsening during this appellate period, statements from the Veteran and his wife describing his symptoms support a finding that his overall disability picture more closely approximated a 50 percent disability rating, and no more, prior to September 1, 2011.  

In terms of social functioning, the Veteran and his wife reported during a November 2008 VA examination having a "good" marriage.  During a February 2010 VA examination, the Veteran and his wife described their marriage as "stable."  While the Veteran endorsed a difficulty getting along with others at the time, he spoke "fondly" of one of his employees, whom he saw nearly every day and described to be "like a son."  Later in the examination report, the Veteran reported that he was training a 25-year-old whom he hired five years prior.  The Veteran also reported to the examiner that he kept in regular contact with his siblings and that he enjoyed working on his car, working in the yard, and woodworking.  

Regarding occupational functioning, the Veteran reported during the November 2008 examination that he had been working for 30 years as a sheet rock hanger.  During the February 2010 examination, the Veteran reported that he owned his own business hanging sheet rock but had not worked for several weeks.  His wife reported that the Veteran was unemployable to work due to his physical pain but the Veteran did not report that he was unemployable at that time.  He attributed his recent lack of work to the winter weather and a slow economy rather than PTSD.  The examiner noted that, in fact, the Veteran reported that he actually enjoyed going to work, but that he experienced poor social interaction.  

VA and private treatment records during this time demonstrate continued treatment for PTSD and related psychiatric symptoms, but did not demonstrate social or occupational impairment beyond that demonstrated during the two VA examinations.  

An April 2010 Mental Residual Functional Capacity Assessment found that the Veteran's understanding and memory, ability to carry out simple and detailed instructions, ability to make simple work-related decisions, ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, and ability to respond or adapt to changes in the work setting were not significantly impaired.  The Veteran's ability to maintain attention and concentration for extended periods of time, ability to perform activities within schedule, maintain regular attendance, and be punctual, ability to work in coordination with or in proximity to others without being distracted by them, and ability to interact with the public, coworkers, and supervisors were moderately impaired.  Only his ability to complete a normal workday and week without interruptions from psychologically based symptoms and perform at a consistent pace without an unreasonable number and length of rest periods were found to be markedly limited.  The examiner noted that the Veteran would be able to function in a low stress, low demand work environment that did not require him to relate to the public.  

The Board notes that the Veteran and his wife submitted statements in June 2010, which attempted to contradict and contest the February 2010 VA examination report.  In his wife's statement, she contested the number of times he was in contact with his siblings, stated that the Veteran was not training a 25-year-old, whom he was as close with as the report stated, and that he did not participate in working with wood or cars.  The Veteran reported that he does not have a 25-year-old working for him, that instead he has a 29-year-old working for him, and that he does not talk to his siblings as often as the examination report stated.  However, the Board notes that these statements do not contradict the finding that the Veteran was working with one employee for several years.  Moreover, the statements confirmed that the Veteran was in contact, albeit to varying degrees, with his siblings and actually added that the Veteran saw his brother about every two weeks.  The Board also notes that an October 2009 VA treatment record confirmed that the Veteran enjoyed working on his 1979 Corvette in his spare time.  

Throughout this period, the Veteran denied chronic memory deficits, suicidal ideation, hallucinations and delusions.  While his mood was sometimes described as depressed and he endorsed some disturbances in motivation, his attention, concentration, judgment, and reason were consistently found to be grossly intact.  His thought content, thought process, and speech were consistently found to be coherent and goal directed.  

While the Veteran and his wife reported some impaired impulse control, the evidence did not demonstrate obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances (including work or a work-like setting).  While the evidence demonstrates difficulties with social interactions, which sometimes impacted his work relationships, the fact that he was able to own his own business and maintain relationships with his coworkers, wife, and other family members weighs against a finding of a complete inability to establish and maintain effective relationships, as is required by the next highest disability rating.    

Moreover, while his GAF scores ranged from 45 to 65 during this period, the vast majority of the scores were between 60 and 65, which is indicative of mild to moderate symptoms.  Such findings are clearly supported by the medical and lay evidence during this period.  

Based on the foregoing, the Board concurs with the February 2010 VA examiner's finding that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  While he endorsed symptoms consistent with a 50 percent disability rating throughout this period, which resulted in some social and occupational impairment, the evidence does not demonstrate deficiencies in most areas such as work, family relations, judgment, thinking, or mood, or total social and occupational impairment.  As such, and resolving all doubt in the Veteran's favor, the Board concludes that for the entire period on appeal prior to September 1, 2011, the Veteran's PTSD disability most nearly approximates the criteria for a 50 percent rating, and that a 70 percent disability or higher rating is not warranted at any time during this appellate period.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD-Beginning September 1, 2011, and Prior to November 6, 2013

While the Veteran continued to endorse many of the same symptoms as the previous period on appeal, he endorsed more severe PTSD symptoms beginning with a VA examination dated September 1, 2011.  During the September 2011 VA examination and a second examination conducted in October 2011, the Veteran reported that he although he was close with his father, whom he spoke to weekly, he was now distant with his siblings and did not see them very often.  He stated in the October examination that while he loved his siblings, he no longer got along with them.  He also reported that he no longer participated in any hobbies or activities except for yardwork and housework.  At that time, the Veteran reported that while he was unable to work due to his physical symptoms, his functioning was also now reduced due to his PTSD symptoms.

While the Veteran reported some disturbances in motivation and occasional difficulty with impulse control in the previous period, both VA examiners found disturbances of motivation and mood, difficulty for the Veteran to be able to adapt to stressful circumstances, including work and work-like settings, and impaired impulse control, with unprovoked irritability with periods of violence.  The October examiner also noted suicidal ideation, although the Veteran denied such ideation at the time of the examination, and the inability to establish and maintain effective relationships.  

The Veteran reported many of the same symptoms during the March 2012 Board hearing, although he also reported increased panic attacks to three to four times per week, with some suicidal and homicidal ideation, and that he sometimes has difficulty concentrating.  

VA treatment records demonstrate continued treatment for the Veteran's PTSD and related psychiatric symptoms, but do not demonstrate social or occupational impairment beyond that demonstrated during the two VA examinations.  

While the Veteran reported increased service-connected symptoms throughout this period, he did not endorse total social impairment.  He was able to maintain his relationship with his wife of more than 38 years throughout this period and also maintained a close relationship with his father, with whom he spoke weekly.  In addition, throughout this period, the Veteran's judgment and insight were intact, his thought processes and content were linear and logical, and his speech was unimpaired.  

The Veteran did not endorse many of the symptoms associated with a total disability rating such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  While he endorsed suicidal ideation upon examination in October 2011, he repeatedly denied such thoughts throughout the remainder of this appellate period during VA treatment.  

Finally, the evidence demonstrates that several times during this appellate period, the Veteran has been able to perform all daily life functions, including attending to personal hygiene and handling his funds.  Such ability is not typical of the symptoms normally associated with total occupational and social impairment as set forth in the criteria.  

Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood and occupational and social functioning without total impairment, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating throughout this period on appeal and that a 100 percent disability rating for this period is not warranted.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD-Beginning November 6, 2013

The Board notes that a 100 percent disability rating was granted based upon a January 26, 2016, VA examination, but has determined that the findings of a November 6, 2013, VA examination are fairly consistent with that of the 2016 examination.  As such, the Board finds that a 100 percent disability rating is warranted beginning November 6, 2013.  The Board notes initially that the criteria for the 100 percent rating are satisfied when the record demonstrates total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed.  See Mauerhan, 16 Vet. App. at 443; Sellers, 372 F.3d at 1326.

During the November 2013 VA examination, the Veteran reported increased PTSD symptoms since the October 2011 VA examination, including increased irritability, anger, sleep impairment, nightmares, and difficulty concentrating.  He now reported consistent memory impairment and suicidal and homicidal ideation.  The Veteran reported isolating himself more often and that he only saw his wife and his father on average each week.  

The 2013 examiner found that the Veteran's PTSD caused impairment in domains relevant to obtaining and sustaining substantially gainful employment consistent with his experience and education and that his disability restricted the range of available jobs.  For example, in terms of interpersonal relatedness, the examiner noted that the Veteran's irritability and anger outbursts, exaggerated started response, flashbacks, detachment or estrangement, social withdrawal, restricted range of affect, panic attacks, and mistrust and feeling "on guard" with others resulted in moderate to severe impairment in his ability to work cooperatively and effectively with coworkers, supervisors, and the public.  The examiner also stated that many of the PTSD symptoms would interfere with his attention and concentration, either directly or indirectly, impede the encoding of information into memory, and slow down problem-solving.  

During the November 2013 and January 2016 VA examinations, the Veteran continued to demonstrate severe social and occupational impairment.  However, in each examination, the examiner also now noted that the Veteran's judgment was impaired.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the service-connected PTSD most nearly approximated a 100 percent disability rating throughout the appellate period beginning November 6, 2013.  


Extraschedular

As noted above, in exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, in this case, the Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to his service-connected PTSD symptoms such as difficulty adapting to stressful circumstances, panic attacks, irritability, anger outbursts, impaired sleep, impaired judgment and concentration, social isolation, hypervigilance, and depressed mood.  For PTSD, the schedular criteria dictate that the symptoms listed are only examples of the types of symptoms that can be considered.  In other words, the schedular rating criteria mandate consideration of all symptoms from PTSD and how they impact social and occupational functioning.  Thus, by definition, the schedular rating criteria contemplate all of the Veteran's symptoms stemming from his PTSD disability.  

As noted above, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  However, in this case, the only service-connected disability in addition to PTSD is malaria, which has been rated as noncompensable.  Despite the Veteran's contentions that his malaria causes compensable residuals, his claims for service connection for such residuals have been denied.  The Board notes that there is no evidence that service-connected malaria causes any compensable impairment, and as there is no medical or lay evidence that the Veteran's PTSD causes or leads to compensable impairment from malaria.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Moreover, as explained in detail below, the Veteran is now in receipt of (at least) a total disability rating based on individual unemployability (TDIU) beginning September 1, 2011.  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 
38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, he is deemed to have total unemployability, and there is no "gap" to fill by § 3.321(b).

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b).  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Legal Criteria-TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  If such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration.  
38 C.F.R. § 4.16(b). 
In determining entitlement to a TDIU, the central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


TDIU-Prior to September 1, 2011

In this case, the Veteran does not meet the schedular percentage requirements noted above prior to September 1, 2011.  He is service-connected for PTSD, which the Board found warrants a 50 percent disabling rating during this appellate period, as well as malaria, which is rated as noncompensable.  He has a combined rating of 50 percent during the appellate period prior to September 1, 2011.  As such, the percentage requirements of 38 C.F.R. § 4.16(a) have not been met during this appellate period.

Moreover, the Board notes that the contemporaneous evidence demonstrates that the Veteran did not report during this time period that he was unable to obtain and maintain any gainful employment due to his service-connected disabilities.  Throughout the claim and during the Board hearing, the Veteran reported that he was self-employed in a sheet rock hanging business for eight years, before he stopped working in 2009.  

During the November 2008 VA examination, the Veteran reported that he had been working for 30 years as a sheet rock hanger.  During the February 2010 examination, the Veteran reported that he owned his own business hanging sheet rock but had not worked for several weeks.  His wife reported that the Veteran was unemployable due to his physical pain but the Veteran did not report that he was unemployable.  He attributed his recent lack of work to the winter weather and a slow economy rather than PTSD.  The examiner noted that in fact, the Veteran reported that he actually enjoyed going to work, but that he experienced poor social interaction.  Finally, the SSA Mental Residual Functional Capacity Assessment described the majority of the Veteran's impairment as moderate at worst and found that he would be able to work in specific settings.  

The Board notes that while the Veteran reported in medical treatment, examinations, and lay statements submitted after this period on appeal that he became unemployable due to his PTSD symptoms beginning in 2009, the contemporaneous evidence demonstrates that the Veteran still considered himself to be employed and employable as of the February 2010 examination.  Moreover, the impairment of his employability was attributed by the Veteran and/or his wife to physical pain symptoms, which were not and are not service connected.  

Finally, both the November 2008 and February 2010 VA examiners found the Veteran to be capable of gainful employment based upon a review of the evidence of record, including contemporaneous examination of the Veteran.  The SSA examiner also found the Veteran to be employable in certain circumstances.  

The Board concludes, based on the evidence of record, that the Veteran was not rendered unemployable due to his service-connected disabilities prior to September 1, 2011.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for TDIU on a schedular and extraschedular basis, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


TDIU-Beginning September 1, 2011

Beginning with the September 1, 2011, VA examination, the Board finds that the evidence demonstrates that the Veteran was rendered unable to obtain and maintain gainful employment due to his PTSD.  During this period, as a 70 percent disability rating for PTSD was granted above, the Veteran's combined disability rating was 70 percent.  As such, the schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).  
VA examinations beginning in September and October 2011 began noting disturbance in mood and motivation, difficulty adapting to stressful circumstances, including during work or in a work-like setting, and the inability to establish effective relationships.  His PTSD symptoms, as reported during medical and lay evidence, only worsened from that point forward.  

Moreover, the Veteran began to report that he was unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Resolving all doubt in the Veteran's favor, the Board concludes, based on the evidence of record, that the Veteran was rendered unemployable due to his service-connected disabilities beginning September 1, 2011.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




















	(CONTINUED ON NEXT PAGE)
ORDER

Throughout the appellate period prior to September 1, 2011, a disability rating of 50 percent, but no greater, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

Throughout the appellate period beginning September 1, 2011, and prior to November 6, 2013, a disability rating of 70 percent, but no greater, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

Beginning November 6, 2013, a 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Throughout the appellate period prior to September 1, 2011, TDIU is denied.   

Throughout the appellate period beginning September 1, 2011, TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.   




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


